DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9 and 18-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZTE Corporation (Offline Discussion): UE Behaviour for Pending AS Procedures After Cell Reselection (hereinafter ZTE).
Regarding claim 1, ZTE discloses a method, implemented by user equipment, of handling a radio resource control connection resume procedure failure after cell reselection, the method comprising: inherently selecting a first cell; entering radio resource inactive state with the first cell (as evidenced by the fact that the UE is reselecting a cell) (Agreement 3, page 1) ; detecting a trigger that initiates a radio resource control connection resume procedure (Agreement 13, page 1); responsive to detecting the trigger, starting a first timer; responsive to detecting the trigger, transmitting a radio resource control connection resume request message to the first cell (Agreement 13, page 1); before the first timer expires, initiating a cell reselection procedure to select a second cell; stopping the radio resource control connection resume procedure; starting a fourth timer; informing an upper layer of the radio resource control connection resume procedure failure; entering a radio resource idle state; and after the fourth timer expires, reinitiating the radio resource control connection resume procedure (Agreements 13-15, pages 1 and 2).
Regarding claim 3, ZTE discloses the method of claim 1 wherein the detecting comprises: receiving the trigger from the upper layer, the trigger comprises a request to resume a radio resource control connection with the first cell (Agreement15, page 2).
Regarding claim 4, ZTE discloses the method of claim 1, further comprising: upon entering the radio resource idle state, stopping the first timer if it is running; after selecting the second cell, treating the first cell as a barred cell; or after barring the first cell, starting a third timer (Agreement 4, page 2).
Regarding claim 5, ZTE discloses the method of claim 1, further comprising: upon entering the radio resource idle state, stopping the first timer if it is running; after selecting the second cell, treating the first cell as a barred cell, after barring the first cell, starting a third timer; and after the third timer expires, directing the upper layer to reinitiate the radio resource control connection resume procedure (Agreement 4i, page 2).
Regarding claim 6, ZTE discloses the method of claim 4 wherein the detecting comprises: receiving the trigger from the upper layer, the trigger comprising a request to resume a radio resource control connection with the first cell; and further comprising: sending an indication to the upper layer indicating that the first cell is a barred cell (Agreement 4i, page 2).
Regarding claim 7, ZTE discloses the method of claim 1: wherein prior to selecting the first cell, the user equipment was in a disengaged mode with a third cell; the method further comprising: stopping the fourth timer, if it is running; and reinitiating the radio resource control connection resume procedure when a RAN notification area of the second cell and a RAN notification area of the third cell are different (Agreement, 4, page 2).
Regarding claim 8, ZTE discloses the method of claim 1, wherein prior to selecting to the first cell, the user equipment was in a disengaged mode with a third cell; the method further comprising: stopping the fourth timer, if it is running; and entering the radio resource inactive state without reinitiating the radio resource control connection resume procedure when a RAN notification area of the second cell and a RAN notification area of the third cell are the same (Option 1, pages 3 and 4).
Regarding claim 9, ZTE discloses the method of claim 1, further comprising at least one of: releasing all radio resources of the user equipment; releasing at least of: a radio link control entity, a Media Access Control configuration, or an associated packet data convergence protocol entity for all established radio bearers; or discarding, when entering the radio resource idle state, at least one of: any stored access stratum context, a radio network temporary identifier, an information element ran-PagingCycle, or an information element ran-NotificationAreaInfo (see Case 2; figure 1, page 3).
Regarding claim 18, ZTE discloses the method of claim 1, wherein prior to selecting the first cell, the user equipment was in a disengaged mode with a third cell, the method further comprising: stopping the fourth timer, if it is running; and reinitiating the radio resource control connection resume procedure when a RAN notification area of the second cell does not belong to the RAN notification area of the third cell (Agreements 4 and 4i, page 2).
Regarding claim 19, ZTE discloses the method of claim 1, wherein prior to selecting to the first cell, the user equipment was in a disengaged mode with a third cell, the method further comprising: stopping the fourth timer, if it is running; and entering the radio resource inactive state without reinitiating the radio resource control connection resume procedure when a RAN notification area of the second cell belongs to the RAN notification area of the third cell (Agreement 4, page 2).
Regarding claim 20, ZTE discloses the method of claim 1, further comprising: reinitiating the radio resource control connection resume procedure (Agreement 4, page 2).
Regarding claim 21, ZTE discloses a user equipment comprising: a processor; one or more hardware-based transceivers; and a computer-readable storage media having stored thereon instructions that, responsive to execution by the processor, cause the processor perform operations comprising: select a first cell; enter a radio resource inactive state with the first cell; detect a trigger that initiates a radio resource control connection resume procedure; responsive to detecting the trigger, start a first timer; responsive to detecting the trigger, transmit a radio resource control connection resume request message to the first cell; before the first timer expires, initiate a cell reselection procedure to select a second cell; stop the radio resource control connection resume procedure; start a fourth timer; inform an upper layer of the radio resource control connection resume procedure failure; enter a radio resource idle state; and after the fourth timer expires, reinitiate the radio resource control connection resume procedure (Agreements 3-15, pages 1 and 2).
Regarding claim 22, ZTE discloses the user equipment of claim 21, wherein the operation of detect a trigger that initiates a radio resource control connection resume procedure comprises the processor further performs operations comprising: receive the trigger from the upper layer, the trigger comprising a request to resume a radio resource control connection with the first cell (Agreements 4 and 41, page 2).
Regarding claim 23, ZTE discloses the user equipment of claim 21, wherein the processor further performs operations comprising: upon entering the radio resource idle state, stop the first timer if it is running; after selecting the second cell, treat the first cell as a barred cell; and after barring the first cell, start a third timer (Agreement 13, page 1).
Regarding claim 24, ZTE discloses the user equipment of claim 23, wherein the operation of detect a trigger that initiates a radio resource control connection resume procedure comprises the processor further performs operations comprising: receive the trigger from the upper layer, the trigger comprising a request to resume a radio resource control connection with the first cell; and further comprising: send an indication to the upper layer indicating that the first cell is a barred cell (Agreements 13-15, pages 1 and 2).
Regarding claim 25, ZTE discloses the user equipment of claim 21, wherein the processor further performs operations comprising: upon entering the radio resource idle state, stop the first timer if it is running; after selecting the second cell, treat the first cell as a barred cell; after barring the first cell, start a third timer; and after the third timer expires, direct the upper layer to reinitiate the radio resource control connection resume procedure (Agreement 4i, page 2).
Regarding claim 26, ZTE discloses the user equipment of claim 21, wherein prior to selecting the first cell, the user equipment was in a disengaged mode with a third cell, and wherein the processor further performs operations comprising: stop the fourth timer, if it is running; and reinitiate the radio resource control connection resume procedure when a RAN notification area of the second cell and a RAN notification area of the third cell are different (Agreements 4 and 4i, page 2).
Regarding claim 27, ZTE discloses the user equipment of claim 21, wherein prior to selecting to the first cell, the user equipment was in a disengaged mode with a third cell, and wherein the processor further performs operations comprising: stop the fourth timer, if it is running; and enter the radio resource inactive state without restarting the radio resource control connection resume procedure when a RAN notification area of the second cell and a RAN notification area of the third cell are the same (Agreement 4, page 2).
Regarding claim 28, ZTE discloses the user equipment of claim 21, wherein the processor further performs operations comprising at least one of: release all radio resources of the user equipment; release at least one of: a radio link control entity, a Media Access Control configuration, or an associated packet data convergence protocol entity for all established radio bearers; or discard, when entering the radio resource idle state, at least one of: any stored access stratum context, a radio network temporary identifier, an information element ran-PagingCycle, or an information element ran-NotificationAreaInfo (see Case 2; figure 1, page 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE.
Regarding claim 2, ZTE discloses the method of claim 1 as described above and further discloses a T300x timer (see figure 1 and Observation 1, page 3). ZTE, however, fails to discloses wherein the timer is a T319 timer.
The examiner takes official notice that T319 timers are well-known in the art. Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify ZTE with a T319 timer, as such a modification is a design choice and would require only routine skill in the art to implement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al. U.S. Patent Pub. No. 2017/0034865, discloses a method for D2D operation performed by terminal in wireless communication system and terminal using the method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646